Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160989                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160989
                                                                   COA: 342112
                                                                   Macomb CC: 2017-000869-FC
  CHRISTOPHER RASHAWN JONES,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the December 26, 2019
  judgment of the Court of Appeals is considered. We DIRECT the Macomb County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall specifically address whether the Macomb
  Circuit Court erred by denying the defendant’s motion for the appointment of a DNA
  expert.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2020
           a0916
                                                                              Clerk